

Exhibit 10.1

AUTOMATIC EQUITY GRANT PROGRAM
FOR ELIGIBLE DIRECTORS UNDER THE
VITESSE SEMICONDUCTOR CORPORATION
2015 INCENTIVE PLAN
The following provisions set forth the terms of the Automatic Equity Grant
Program (the “Program”) for eligible directors of Vitesse Semiconductor
Corporation (the “Company”) under the Company’s 2015 Incentive Plan (the
“Plan”). In the event of any inconsistency between the terms contained herein
and in the Plan, the Plan shall govern. All capitalized terms that are not
defined herein have the meanings set forth in the Plan.
SECTION 1. ELIGIBILITY
Each member of the Board of Directors of the Company elected or appointed to the
Board who is not otherwise an employee or officer of the Company or any Related
Company (an “Eligible Director”) shall be eligible to receive Awards as set
forth in the Program, subject to the terms of the Program.
SECTION 2. EQUITY GRANTS
2.1
Types and Timing of Grants

(a)    Initial Grants. Subject to adjustment as provided in Section 15.1 of the
Plan, upon an Eligible Director’s initial election or appointment to the Board
as an Eligible Director, he or she shall automatically receive 14,000 Stock
Units (the “Initial Grant”); provided, however, that a director who is also an
employee of the Company or a Related Company but who subsequently ceases such
employment status but remains a director shall not be eligible for an Initial
Grant.
(b)    Annual Grants
(i)    Subject to adjustment as provided in Section 15.1 of the Plan, on the
second Monday in January each year, each Eligible Director shall automatically
receive 16,500 Stock Units (the “Annual Grant”); provided, however, that an
Eligible Director who has not served as an Eligible Director continuously from
the date of the previous year’s Annual Grant shall receive a prorated Award as
set forth in (ii) below.
(ii)    Any individual who initially becomes an Eligible Director after the date
of the previous year’s Annual Grant shall automatically be granted a pro-rated
Annual Grant of Stock Units equal to the number of Stock Units obtained by
multiplying 16,500 Stock Units (subject to adjustment as provided in Section
15.1 of the Plan) by a fraction, the numerator of which is the difference
obtained by subtracting from twelve the number of whole calendar months that
elapse from the date of the previous year’s Annual Grant through the date such
person first becomes an Eligible Director and the denominator of which is
twelve.
2.2
Vesting

(a)        Initial Grants. Each Initial Grant shall vest and become payable with
respect to 1/3 of the Stock Units on each of the first three anniversaries of
the Grant Date, subject to the Participant providing continuous service as a
member of the Board of Directors through each applicable vesting date.

1

--------------------------------------------------------------------------------



(b)        Annual Grants. Each Annual Grant shall vest and become payable with
respect to 100% of the Stock Units on the first anniversary of their Grant Date,
subject to the Participant providing continuous service as a member of the Board
of Directors through that date.
SECTION 3. AMENDMENT, SUSPENSION OR TERMINATION
The Board may amend, suspend or terminate the Program or any portion of it at
any time and in such respects as it deems advisable. Except as provided in the
Plan, any such amendment, suspension or termination shall not, without the
consent of the Participant, impair or diminish any rights of a Participant under
an outstanding Award.
SECTION 4. EFFECTIVE DATE
The Program shall become effective on the Effective Date of the Plan.
Provisions of the Plan (including any amendments) that are not discussed above,
to the extent applicable to Eligible Directors, shall continue to govern the
terms and conditions of Awards granted to Eligible Directors.

2